United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-30222
                           Summary Calendar



E. DALE WILLIS,

                                     Plaintiff-Counter Defendant-
                                     Appellant,

versus

INTERNATIONAL PAPER CO.,

                                     Defendant-Counter Claimant-
                                     Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-115
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     E. Dale Willis appeals from the district court's judgment

granting summary judgment to International Paper Company ("IP")

in his wrongful termination suit.    IP argues that we lack

appellate jurisdiction.

     This court has the authority to hear appeals only from

"final decisions" under 28 U.S.C. § 1291, interlocutory decisions

under 28 U.S.C. § 1292, nonfinal judgments certified as final

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30222
                                -2-

under FED. R. CIV. P. 54(b), or some other nonfinal orders or

judgments to which an exception applies.   See Briargrove Shopping

Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 538

(5th Cir. 1999).   The district court's judgment granted summary

judgment to IP on Willis's wrongful termination claim and also

granted summary judgment as to liability on IP's counterclaim.

The district court's judgment, which concurred with the

magistrate judge's report, left unadjudicated the issue of IP's

damages.   Thus, the judgment was not final.   See Meadowbriar Home

for Children, Inc. v. G.B. Gunn, 81 F.3d 521, 528 (5th Cir. 1996)

("[A] judgment is not final until both liability and damages are

determined.").

     The district court did not certify the judgment for

immediate appeal pursuant to FED. R. CIV. P. 54(b), and we discern

no exception to the rule of finality applicable to the judgment.

We therefor lack appellate jurisdiction to hear the appeal, and

the appeal is DISMISSED.   Willis's motion to file his reply brief

out-of-time is DENIED.

     APPEAL DISMISSED.   MOTION DENIED.